          Case 1:21-cv-00370-JPO Document 20 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHEE RAY, LLC, et al.,
                                Plaintiffs,
                                                                    21-CV-370 (JPO)
                     -v-
                                                                         ORDER
 HANGZHOU JIAYU WENHUA
 CHUANMEI YOUXIAN GONGSI, et
 al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       A telephonic show-cause hearing was held on April 22, 2021, on Plaintiffs’ motion for a

preliminary injunction. For the reasons stated on the record, the motion for a preliminary

injunction is denied, the temporary restraining order is lifted, and the order to show cause is

dissolved. Counsel for Plaintiffs shall notify all third parties affected by the TRO of this order

no later than April 26, 2021.

       SO ORDERED.


Dated: April 22, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
